                                                                     Case 2:20-cv-02333-KJD-BNW Document 44 Filed 05/28/21 Page 1 of 4




                                                                 1   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                 2   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 3   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 5   702-385-7000 Fax

                                                                 6   MATTHEW G. COOGAN (pro hac vice)
                                                                     mcoogan@lswlaw.com
                                                                 7   JOHN S. SIFFERT (pro hac vice)
                                                                     jsiffert@lswlaw.com
                                                                 8   BRICE JASTROW (pro hac vice)
                                                                     bjastrow@lswlaw.com
                                                                 9   LANKLER SIFFERT & WOHL LLP
                                                                     500 Fifth Avenue
                                                                10   New York, NY 10110
                                                                     (212) 921-8399
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                     Attorneys for Respondent Jing Cao
                                                                12
                                    LAS VEGAS, NV 89149




                                                                                                 UNITED STATES DISTRICT COURT
                                        (702) 384-7000




                                                                13                                    DISTRICT OF NEVADA
                                          LAWYERS




                                                                14   In re Ex Parte Application of                       Case No.: 2:20-cv-02333-KJD-BNW

                                                                15   EVENSTAR MASTER FUND SPC for and on                 RESPONDENT JING CAO’S
                                                                     Behalf of EVENSTAR MASTER SUB-FUND                  UNOPPOSED MOTION TO EXTEND
                                                                16   I SEGRAGATED PORTFOLIO; and                         TIME TO FILE REPLY IN FURTHER
                                                                     EVENSTAR SPECIAL SITUATIONS                         SUPPORT OF HER MOTION TO QUASH
                                                                17   LIMITED,                                            (ECF NO. 18)
                                                                                                                         (First Request)
                                                                18                         Applicants,

                                                                19   For an Order Pursuant to 28 U.S.C. 1782 to
                                                                     Obtain Discovery from JING CAO MO for
                                                                20   Use in a Foreign Proceeding

                                                                21   ______________________________________

                                                                22          Respondent Jing Cao brings this motion pursuant to LR-IA 6-1 of the Local Rules of

                                                                23   Practice, United States District Court, District of Nevada, to extend her time to file reply papers

                                                                24   in further support of her Motion to Quash Subpoenas Issued by Evenstar Master Fund SPC and

                                                                                                                     1                                        KNW 27140
                                                                     Case 2:20-cv-02333-KJD-BNW Document 44 Filed 05/28/21 Page 2 of 4




                                                                 1   Evenstar Special Situations Limited Pursuant to 28 U.S.C. § 1782 (the “Motion to Quash”), filed

                                                                 2   May 7, 2021 (ECF No. 35). Under the Court’s current scheduling order (ECF No. 24),

                                                                 3   Respondent’s reply papers are due today, May 28, 2021. The Court has scheduled oral argument

                                                                 4   on the Motion to Quash and Petitioners’ related motion to compel (ECF No. 18) for June 8,

                                                                 5   2021, at 10:00 a.m.

                                                                 6          This is Respondent’s first request to extend her time to file reply papers. On May 7, 2021,

                                                                 7   Respondent submitted a declaration in support of her Motion to Quash stating that she had

                                                                 8   searched for documents in her possession responsive to Petitioners’ subpoena and had not

                                                                 9   located any responsive documents. (ECF No. 32.) In preparing earlier this week to file a

                                                                10   supplemental reply declaration, Respondent realized that several emails in her possession that
ALVERSON TAYLOR & SANDERS




                                                                11   she previously thought were not responsive to Petitioners’ subpoena actually contained some
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   information that was responsive. Respondent requests additional time file her reply papers so that
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13   she can determine the scope of the inaccuracy in her prior declaration and correct it.
                                          LAWYERS




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20   ...

                                                                21   ...

                                                                22   ...

                                                                23   ...

                                                                24   ...

                                                                                                                      2                                       KNW 27140
                                                                     Case 2:20-cv-02333-KJD-BNW Document 44 Filed 05/28/21 Page 3 of 4




                                                                 1          Counsel for Respondent explained the foregoing to Petitioners’ counsel and requested

                                                                 2   that they consent to additional time for Respondent to file her reply papers. Petitioners’ counsel

                                                                 3   indicated that they would not oppose this application provided that (i) Respondent file reply

                                                                 4   papers by June 3 and (ii) the currently scheduled June 8 argument date is not changed.

                                                                 5   Respondent therefore respectfully requests that the Court permit Respondent to file her reply

                                                                 6   papers on June 3, 2021.

                                                                 7          RESPECTFULLY SUBMITTED this 28th day of May 2021.

                                                                 8                                                       LANKLER SIFFERT & WOHL LLP

                                                                 9                                                       /s/ Matthew G. Coogan
                                                                                                                         Matthew G. Coogan, Esq. (pro hac vice)
                                                                10                                                       John S. Siffert, Esq. (pro hac vice)
                                                                                                                         Brice Jastrow, Esq. (pro hac vice)
ALVERSON TAYLOR & SANDERS




                                                                11                                                       500 Fifth Avenue
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                         New York, NY 10110
                                                                12                                                       (212) 921-8399
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13                                                       ALVERSON TAYLOR & SANDERS
                                          LAWYERS




                                                                                                                         KARIE N. WILSON, ESQ.
                                                                14                                                       Nevada Bar No. 7957
                                                                                                                         6605 Grand Montecito Pkwy, Ste. 200
                                                                15                                                       Las Vegas, NV 89149
                                                                                                                         702-384-7000 Phone
                                                                16                                                       702-385-7000 Fax

                                                                17                                                       Attorneys for Jing Cao

                                                                18                                       ORDER
                                                                                                      ORDER

                                                                   IT IS
                                                                19 IT IS ORDERED
                                                                         ORDERED that
                                                                                    that defendant
                                                                                         defendant Jing
                                                                                                    Jing Cao's
                                                                                                         Cao's motions
                                                                                                               motion (ECF  No. 44) is Defendant's
                                                                                                                       is GRANTED.     GRANTED. reply to
                                                                   Defendant's
                                                                   response    replyNo.
                                                                            at ECF   to the
                                                                                         35 response  to ECF No. 35 is due 6/3/2021.
                                                                                            is due 6/3/2021.
                                                                20
                                                                                                               IT IS SO ORDERED
                                                                21
                                                                                                               DATED: 1:48 pm, June 02, 2021
                                                                22

                                                                23
                                                                                                                     BRENDA WEKSLER
                                                                24                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                     3                                       KNW 27140
